 


109 HR 4177 IH: Federal Government Spending Accountability and Oversight Act
U.S. House of Representatives
2005-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4177 
IN THE HOUSE OF REPRESENTATIVES 
 
October 28, 2005 
Ms. Harris introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To establish a commission to review Federal Government administration and spending practices. 
 
 
1.Short titleThis Act may be cited as the Federal Government Spending Accountability and Oversight Act. 
2.EstablishmentThere is established a commission to be known as the Federal Government Spending Accountability and Oversight Commission (in this Act referred to as the Commission). 
3.Duties of commissionThe Commission— 
(1)shall conduct a survey on cost control in the Federal Government; 
(2)shall conduct in-depth reviews of the operations of Executive agencies to evaluate potential improvements in agency operations; and 
(3)shall advise and make recommendations to Congress, the President, and the heads of Executive agencies with respect to improving management and reducing costs.  
4.Membership 
(a)Number and appointmentThe Commission shall be composed of 24 members appointed as follows: 
(1)8 individuals appointed by the President. 
(2)4 individuals appointed by the Speaker of the House of Representatives.  
(3)4 individuals appointed by the minority leader of the House of Representatives.  
(4)4 individuals appointed by the majority leader of the Senate.  
(5)4 individuals appointed by the minority leader of the Senate.  
(b)Qualifications of members 
(1)Prohibition on government employeesIndividuals appointed to the Commission shall not be officers or employees of a government. 
(2)Other qualificationsIndividuals appointed to the Commission shall possess extensive experience in their respective fields, and shall be qualified to study government spending and budget practices. 
(3)Political party affiliationNot more than 4 members of the Commission appointed by the President under subsection (a)(1) shall be from the same political party. 
(c)Deadline for appointmentAppointments shall be made not later than 60 days after the date of enactment of this Act. 
(d)Continuation of membershipIf a member is appointed to the Commission, and later becomes an officer or employee of a government, that member may continue as a member of the Commission for not longer than the 30-day period beginning on the date that member becomes such an officer or employee. 
(e)Terms 
(1)In generalEach member shall be appointed for the life of the Commission. 
(2)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made not later than 30 days after the date on which the vacancy occurs. 
(f)Basic payMembers shall serve without pay. 
(g)Quorum13 members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(h)ChairpersonThe Chairperson of the Commission shall be elected by the members. The term of office of the Chairperson shall be the duration of the Commission. 
(i)MeetingsThe Commission shall meet not fewer than one time per month at the call of the Chairperson. 
5.Director and staff of commission 
(a)DirectorThe Commission shall have a Director who shall be appointed by the Chairperson. The Director shall be paid at a rate to be determined by the Commission. 
(b)StaffWith the approval of the Chairperson, the Director may appoint personnel as the Director considers appropriate. Such personnel shall be paid at a rate to be determined by the Director, with the approval of the Chairperson. 
6.Powers of commission 
(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(b)Powers of members and agentsIf authorized by the Commission, any member or agent of the Commission may take any action that the Commission is authorized to take by this section. 
(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson, the head of that department or agency shall furnish to the Committee, its staff, and the Secretary of Commerce such information, including information relating to the structure, organization, personnel, and operations of that department or agency, to the extent permitted by law. 
(d)Contract authorityThe Commission may contract with and compensate government and private agencies or persons for supplies or services, without regard to section 3709 of the Revised Statutes (41 U.S.C. 5). 
(e)Gifts, bequests, and devisesThe Commission may accept, use, and dispose of gifts, bequests, or devises of services or property, both real and personal, for the purpose of aiding or facilitating the work of the Commission. Gifts, bequests, or devises of money and proceeds from sales of other property received as gifts, bequests, or devises shall be deposited in the Treasury and shall be available for disbursement upon order of the Chairperson. For purposes of Federal income, estate, and gift taxes, property accepted under this subsection shall be considered as a gift, bequest, or devise to the United States. 
7.Joint projectsThe Secretary of Commerce may engage in joint projects, or perform services, on matters of mutual interest with the Commission in accordance with Public Law 91–412 (15 U.S.C. 1525). 
8.Reports 
(a)Preliminary reportNot later than 6 months after the date of enactment of this Act, the Commission shall submit to the President and Congress a report containing its findings. 
(b)Interim reportNot later than 12 months after the date of enactment of this Act, the Commission shall submit to the President and Congress a report containing its findings. 
(c)Final reportNot later than 18 months after the date of enactment of this Act, the Commission shall submit to the President and Congress a report containing— 
(1)the findings and conclusions of the Commission; and 
(2)specific recommendations for legislative and administrative actions determined by the Commission to be appropriate. 
(d)ConsiderationsIn preparing reports required under this section, the Commission shall consider the following: 
(1)Executive or congressional action that can increase efficiency and reduce costs in the Federal Government. 
(2)Areas where managerial accountability can be enhanced and administrative control can be improved. 
(3)Long and short-term opportunities for managerial improvement. 
(4)Specific areas where potential savings justify further study. 
(5)Information and data relating to governmental expenditures, indebtedness, and personnel management. 
(6)Federal programs that can be terminated because the objectives of the program have been terminated or are duplicated by another Federal program. 
(7)Federal programs that can be carried out more efficiently and cost-effectively by the private sector.  
9.Definition of Executive agencyIn this Act, the term Executive agency has the meaning given that term by section 105 of title 5, United States Code. 
10.FundingAll of the expenses of the Commission shall be paid from non-Federal sources.  
11.TerminationThe Commission shall terminate not later than 30 days after the date of submission of the report required under section 8(c). 
 
